EXHIBIT 10.41
INCENTIVE STOCK OPTION AGREEMENT
under the
TRACTOR SUPPLY COMPANY
2006 STOCK INCENTIVE PLAN
STOCK OPTION AGREEMENT, dated as of                      between TRACTOR SUPPLY
COMPANY, a Delaware corporation (the “Company”), and                      (the
“Optionee”).
The Company’s Compensation Committee (the “Committee”) has determined that the
objectives of the Company’s 2006 Stock Incentive Plan (the “Plan”) will be
furthered by granting to the Optionee an option pursuant to the Plan.
In consideration of the foregoing and of the mutual undertakings set forth in
this Stock Option Agreement (the “Agreement”), the Company and the Optionee
hereby agree as follows:
SECTION 1. Grant of Option. The Company hereby grants to the Optionee a stock
option to purchase                      shares of the Common Stock of the
Company, at a purchase price of                      per share, which option is
intended to qualify for the special incentive stock option tax treatment
described in Code section 422.
The Company cannot guarantee that the special tax treatment will apply. For
example, if the Optionee sells the Common Stock acquired pursuant to the
exercise of this option either within two years after the date of this Agreement
or within one year after the date this option (or part thereof) is exercised,
this special tax treatment will not apply.
If the option (or any part thereof) does not qualify for incentive stock option
treatment for any reason, then, to the extent of such nonqualification, the
option (or portion thereof) shall be treated as a nonqualified stock option
granted under the Plan, provided that the option (or portion thereof) otherwise
satisfies the terms and conditions of the Plan generally relating to
nonqualified stock options.
SECTION 2. Exercisability. Subject to Section 4 hereof, the option shall be
exercisable as follows:

                      % of Shares     Cumulative       Becoming     % of Shares
  On and After   Exercisable     Exercisable    
Vesting Date = Grant Date Plus 1 year
    33-1/3 %     33-1/3 %
Vesting Date = Grant Date Plus 2 years
    33-1/3 %     66-2/3 %
Vesting Date = Grant Date Plus 3 years
    33-1/3 %     100.0 %
 
           
Through Expiration Date = Grant Date Plus 10 years
            100.0 %

 

 



--------------------------------------------------------------------------------



 



The option shall not be exercisable prior to the first anniversary of the date
of grant, and shall become cumulatively exercisable with respect to 33-1/3% of
the shares of Common Stock subject thereto, rounded down to the next lower full
share, on the first anniversary of the date of grant, and with respect to an
additional 33-1/3% of the shares of Common Stock subject thereto, rounded down
to the next lower full share, on the second anniversary of the date of grant,
and shall become 100% exercisable on the third anniversary of the date of grant,
and shall remain 100% exercisable until Expiration Date plus 1 day and shall
terminate and cease to be exercisable on Expiration Date plus 1 day .
SECTION 3. Method of Option Exercise; Involuntary Option Cash-Out.
(a) The option or any part thereof may be exercised only by giving to the
Company written notice of exercise in the form attached hereto as Exhibit A. The
Optionee shall exercise any options through the Company sponsored exercise
program. The Optionee shall have no right to receive shares of Common Stock with
respect to an option exercise, prior to the option exercise date. For purposes
of this Agreement, the option exercise date shall be deemed to be the sixth
business day immediately following the date written notice of exercise is
received by the Company.
(b) At any time after the Company’s receipt of written notice of exercise and
prior to the option exercise date, the Committee, in its sole discretion, shall
have the right, by written notice to the Optionee, to cancel the option or any
part thereof subject to the written notice of exercise if the Committee, in its
sole judgment, determines that legal or contractual restrictions and/or blockage
and/or other market considerations would make the Company’s acquisition of
Common Stock from, and/or the Optionee’s sale of Common Stock to, the public
markets illegal, impracticable or inadvisable if the Committee determines to so
cancel the option or any part thereof subject to the written notice of exercise,
the Company shall pay to the Optionee an amount equal to the excess (if any) of
(i) the aggregate fair market value of the shares of Common Stock subject to the
option or part thereof cancelled (determined as of the option exercise date)
over (ii) the aggregate option exercise price of the shares of Common Stock
subject to the option or part thereof cancelled. Such amount shall be delivered
to the Optionee as soon as practicable after such option or part thereof is
cancelled.
SECTION 4. Termination of Employment.
(a) General Rule. The non-vested portion of any option shall terminate and
expire upon the Optionee’s termination of employment for any reason except that
upon termination of Optionee’s employment or service as a result of (1) death,
(2) disability (as defined below), or (3) retirement (as defined below), any
unvested portion of the option granted hereunder shall vest in full as of the
date of such termination. The vested portion shall remain exercisable following
termination of employment only under the circumstances and to the extent
provided in this Section 4.

 

2



--------------------------------------------------------------------------------



 



(b) Improper Activity; Quit. If the Optionee’s employment is terminated for
cause or if the Optionee quits employment, whether or not the Optionee is a
party to a written employment contract, the option granted hereunder shall
terminate and expire on the day the Optionee’s employment terminates. For
purposes of this Section 4, an Optionee’s employment shall be deemed to have
been terminated for “cause” if he is discharged on account of fraud or
embezzlement or other unlawful or tortuous conduct, whether or not involving or
against the Company or any Affiliate, or for violation of a policy of the
Company or any Affiliate or for serious and willful acts of misconduct
detrimental to the business or reputation of the Company or any Affiliate
(whether or not such acts constitute “cause” pursuant to any written employment
contract with the Optionee) or if he is discharged for “cause” or any like term
as defined in any written employment contract with the Optionee.
(c) Regular Termination; Leaves of Absence. If the Optionee’s employment
terminates for reasons other than as provided in subsection (b) above or
subsections (d), (e) or (f) below, the vested portion of the option granted
hereunder may be exercised until the earlier of (i) three months after the day
his employment terminates and (ii) the date on which the option otherwise
terminates or expires in accordance with the applicable provisions of the Plan
and this Agreement; provided that the Committee may determine, in its sole
discretion, such longer or shorter period for exercise (not to exceed the
remaining term of the option) in the case of an individual whose employment
terminates for reasons as provided herein in subsection (c), or solely because
his employer ceases to be an Affiliate or he transfers his employment with the
Company’s consent to a purchaser of a business disposed of by the Company.
Subject to Section 2.7(e) below, the Committee may, in its discretion, determine
(A) whether any leave of absence (including short-term or long-term disability
or medical leave) constitutes a termination of employment within the meaning of
the Plan and (B) the impact, if any, of any such leave on awards under the Plan
theretofore made to an Optionee who takes any such leave.
Any extension of the exercise period beyond 90 days from the date of such
termination will automatically disqualify the option from the special tax
treatment accorded incentive stock options.
(d) Death. In the event that the optionee’s employment terminates by reason of
death, or if the Optionee’s employment shall terminate as described in
subsection (c) above and he dies within the period for exercise provided for
therein, the vested portion of the option shall be exercisable by the person to
whom the option has passed under the Optionee’s will (or if applicable, pursuant
to the laws of descent and distribution) until the earlier of (i) one year after
the Optionee’s death and (ii) the date on which the option otherwise terminates
or expires in accordance with the applicable provisions of the Plan and this
Agreement.
(e) Disability. In the event that Optionee’s employment or service terminates by
reason of Disability (as defined below), the vested portion of the option
granted hereunder shall be exercisable by Optionee until the earlier of
(i) three years following the date of such termination of employment or service,
and (ii) the date on which the option granted hereunder otherwise terminates or
expires in accordance with the applicable provisions of the Plan and this
Agreement. For purposes of this Agreement, “Disability” means a disability that
would qualify as a total and permanent disability under the Company’s then
current long-term disability plan.
(f) Right of Discharge Reserved. Nothing in the Plan or this Agreement shall
confer upon the Optionee or any other person the right to continue in the
employment of the Company or any Affiliate or affect any right which the Company
or any Affiliate may have to terminate the employment of the Optionee or any
other person.

 

3



--------------------------------------------------------------------------------



 



SECTION 5. Withholding Tax Requirements. If as a condition of delivery of shares
of Common Stock upon the Optionee’s exercise of an option granted hereunder the
Committee determines that it is necessary or advisable to withhold an amount
sufficient to satisfy any federal, state and other governmental withholding tax
requirements related thereto, then the Optionee shall be required to satisfy all
withholding tax requirements related to such option in accordance with
Section 3.4 of the Plan. By entering into this Agreement, the Optionee hereby
agrees that, if the Committee shall make such determination, then (a) the
Optionee shall remit the full amount necessary to satisfy such withholding tax
requirements within 15 days after his receipt of a statement for such amount
from the Committee (unless and to the extent that the Committee permits the
Optionee to use the method of payment described in Section 3.4(b) of the Plan),
and (b) the Company shall be entitled to withhold the amount of any such tax
requirements from any salary or other payments due to the Optionee, and to
refuse to recognize such option exercise until full satisfaction of such
withholding tax requirements. The Optionee further agrees and acknowledges that
all other taxes, duties and fees related to such option exercise are for the
Optionee’s own account and must be paid directly by the Optionee.
SECTION 6. Plan Provisions. This Agreement shall be subject to all of the terms
and provisions of the Plan, which are hereby incorporated herein by reference
and made a part hereof, including, without limitation, the provisions of
Section 3.2 (generally relating to consents required by securities and other
laws) and 3.11 (generally relating to the effects of certain reorganizations and
other extraordinary transactions) of the Plan. Any term defined in the Plan
shall have the same meaning in this Agreement as in the Plan, except as
otherwise defined herein.
SECTION 7. Optionee’s Acknowledgements. By entering into this Agreement the
Optionee agrees and acknowledges that (a) he has received and read a copy of the
Plan, including, without limitation, Section 3.8(c) thereof (generally relating
to waivers of claims to continued exercise or vesting of awards, damages and
severance entitlements related to non-continuation of awards), and accepts this
option upon all of the terms thereof, and (b) no member of the Committee shall
be liable for any action or determination made in good faith with respect to the
Plan or this Agreement or any award thereunder or hereunder.
SECTION 8. Nontransferability. No right granted to the Optionee under the Plan
or this Agreement shall be assignable or transferable by the Optionee (whether
by operation of law or otherwise and whether voluntarily or involuntarily),
other than by will or by the laws of descent and distribution. During the
lifetime of the Optionee, all rights granted to the Optionee under the Plan or
under this Agreement shall be exercisable only by the Optionee.
SECTION 9. Execution of Agreement. Notwithstanding anything contained in this
Agreement to the contrary, the option may not be exercised until the Optionee
has returned an executed copy of this Agreement to the Company.

 

4



--------------------------------------------------------------------------------



 



SECTION 10. Notices. Any notice to be given to the Company hereunder shall be in
writing and shall be addressed to the Corporate Controller of Tractor Supply
Company at 200 Powell Place, Brentwood, Tennessee 37027, or at such other
address as the Company may hereafter designate to the Optionee by notice as
provided herein. Any notice to be given to the Optionee hereunder shall be
addressed to the Optionee at the address set forth below or at such other
address as the Optionee may hereafter designate to the Company by notice as
provided herein. Notices hereunder shall be deemed to have been duly given when
received by personal delivery or by registered or certified mail to the party
entitled to receive the same.
SECTION 11. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and the successors and assigns of the
Company and, to the extent set forth in Section 3.3 of the Plan and Section 8
hereof, the heirs and personal representatives of the Optionee.
SECTION 12. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to the conflicts of laws principles thereof.
SECTION 13. Modification of Agreement. This Agreement may not be altered,
modified, changed or discharged other than by a written instrument signed by or
on behalf of both the Company and the Optionee.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

                      TRACTOR SUPPLY COMPANY       OPTIONEE:          
By:
                   
 
 
       
 
   
 
          Current Address:        
 
          Address:   please print      
 
 
                 
 
               

 

5



--------------------------------------------------------------------------------



 



EXERCISE NOTICE
Exhibit A
Corporate Controller
Tractor Supply Company
200 Powell Place
Brentwood, TN 37027
The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the Stock Option Agreements (the “Agreement”), dated as of per
Exhibit A, for, and to purchase thereunder, the number of shares of the common
stock of Tractor Supply Company (the “Common Stock”), as provided for therein
and set forth in Exhibit A. The full amount of the option exercise price shall
be paid on the option exercise date, at the time this exercise notice is
received by the Company (unless the Committee exercises its right to cancel the
option (or any part thereof) subject hereto in accordance with Section 2.5(f) of
the Tractor Supply Company Stock Incentive Plan (the “Plan”) and Section 3 of
the Agreement). Capitalized terms used but not otherwise defined herein shall
have the respective meanings ascribed to them in the Plan or the Agreement, as
applicable.
Payment of the option exercise price shall be made in full in the form of a
certified or official bank check or the equivalent thereof acceptable to the
Committee (or if so permitted by the Committee, (i) by personal check (subject
to collection), (ii) by delivery to the Company of an assignment of the proceeds
from the sale of Common Stock acquired upon exercise and an authorization to the
broker or selling agent to pay that amount to the Company or (iii) by delivery
of shares of Common Stock already owned by the undersigned for at least six
months prior to such delivery), or in such other manner as may be determined by
the Committee. The undersigned hereby agrees to provide, if so requested by the
Committee, a written opinion of counsel satisfactory to the Company to the
effect that such assignment of proceeds from such broker or selling agent, or
such delivery of shares of Common Stock already owned by the Optionee, if
permitted by the Committee, would not result in the Optionee incurring any
liability under Section 16(b) of the Securities Exchange Act of 1934 and does
not require any Consent (as defined in the Plan).
The undersigned hereby agrees and acknowledges that he has received and reviewed
a copy of the current prospectus relating to the issuance of shares under the
Plan and the most recent annual report to stockholders of the Company.
The undersigned hereby further agrees to be bound by the terms and provisions of
the Plan and the Agreement, including, without limitation, Section 5 of the
Agreement (generally relating to tax withholding requirements).

 

6



--------------------------------------------------------------------------------



 



Exercise of Stock Options:

          Grant Date   Vested Shares
Available   Shares To Be
Exercised
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       

Please issue a certificate or certificates for such shares of Common Stock to me
at the address set forth in the Agreement, or in the name of
                                         at the address listed below:
(Print)
Address:
 
 

                     
Signature
          Date        
 
 
 
         
 
   
Printed
                   
 
 
 
               

 

7